Under the law and the evidence the judge of the civil court of Fulton County, before whom the case was tried without the aid of a jury, was authorized to render the judgment for the plaintiff, and the appellate division of that court properly affirmed that judgment in overruling the defendant's motion for new trial.
                         DECIDED APRIL 22, 1940.
This was a suit on an account. The plaintiff testified that the amount sued for, $5.47, was a balance for groceries purchased from him by the defendant, and that the same was correct, due, and unpaid; that he kept no clerk; that he was the only one who ever collected any money from customers owing accounts at his store; and that the statement attached to his suit showing *Page 543 
the balance due on the account was signed by the defendant. The defendant testified that his wife bought groceries at the plaintiff's store; that he would sign blank tickets so that she could make such purchases; that he signed the sales ticket attached to the plaintiff's suit, but that it had no charges thereon when he signed it, and he denied owing the account sued on. This was the substance of the evidence adduced upon the trial. The judge of the civil court of Fulton County found in favor of the plaintiff for the amount sued for, and the judgment was affirmed by the appellate division of that court. The evidence, though conflicting, was sufficient to authorize the judgment; and no error of law appearing, the judgment is affirmed.
Judgment affirmed. Stephens, P. J., and Felton, J.,concur.